PER CURIAM:
Frederick W. Corbett appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing without prejudice Corbett’s Complaint for Declaratory Judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Corbett v. North Carolina, No. CA-04-875-1 (M.D.N.C. filed Apr. 22, *1542005; entered Apr. 25, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED